DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
Response to Amendment
Applicant’s amendment to the specification has overcome the specification objection.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejection.
Applicant’s amendment along with the examiner’s amendment below, has overcome the 35 USC §103 rejections. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Patricia Hong on November 30, 2021.
The application has been amended as follows: 

8. (Currently Amended)  A method of making an upper for an article of footwear, comprising:
embroidering a thread to a backing layer to form a first embroidered region of an embroidered assembly;
laying down a plurality of tape segments in three tape layers, wherein each tape layer is laid down sequentially such that a first tape layer is laid down onto the first embroidered region, a second tape layer is laid down over the first tape layer, and a third tape layer is laid down over the second tape layer;
embroidering a peripheral layer along a periphery of the embroidered assembly over the backing layer, the first tape layer, the second tape layer, and the third tape layer;
embroidering the thread and the plurality of tape segments to the backing layer by passing an embroidery thread through the plurality of tape segments to form a second embroidered region of the embroidered assembly over the first embroidered region and the three tape layers; 
removing the backing layer from the embroidered assembly; and
forming the upper of the article of footwear from the embroidered assembly.


embroidering a thread to a backing layer to form a first embroidered region of an embroidered assembly;
laying down tape segments along portions of the backing layer using a continuous tape feed assembly to form a first tape layer; 
laying down tape segments onto the first tape layer using the continuous tape feed assembly to form a second tape layer over the first tape layer; 
laying down tape segments onto the second tape layer using the continuous tape feed assembly to form a third tape layer over the second tape layer, wherein the first tape layer, the second tape layer, and the third tape layer are laid down sequentially; 
placing stitches across the tape segments to lock the tape segments on the backing layer using an embroidery device;
wherein the continuous tape feed assembly is configured to continuously feed tape along predetermined locations of the backing layer as the embroidery device places the stitches; 
embroidering a peripheral layer along a periphery of the embroidered assembly over the backing layer, the first tape layer, the second tape layer, and the third tape layer;
embroidering the thread and the tape segments to the backing layer by passing an embroidery thread through the plurality of tape segments to form a second embroidered region of the embroidered assembly; 
removing the backing layer from the embroidered assembly; and


Allowable Subject Matter
Claims 8-15, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be Manz et al. (US 20160286898).  Manz includes tapes that overlap (see Fig. 15), but does not describe how these straps would interact with the upper.  Furthermore, there is no discussion of a peripheral layer that would extend over these straps.  Additionally, Manz includes strands that could be considered tape if modified in shape, however, as shown in Fig. 4c, the thread that holds these strands to the backing layer does not extend through the strands, but rather wraps around the strands which is similar to how strands are secured in Meschter (US 20070271822) as described para. 0056.  That is, the thread does not pass through the strands in the prior art, but rather, is secured around the strands.  Turiansky (US 2082309) is cited because it includes multiple layers, but does not include three tape layers along with a peripheral layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732     

/ALISSA L HOEY/Primary Examiner, Art Unit 3732